Case 1:16-cv-01266-RGA-SRF Document 58 Filed 03/11/19 Page 1 of 11 PageID #: 9270



                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE



   IPA TECHNOLOGIES, INC.,
                       Plaintiff,

   v.                                             No. 16-1266-RGA

   AMAZON.COM, INC., and AMAZON
   DIGITAL SERVICES, LLC,

                       Defendants.



   IPA TECHNOLOGIES, INC.,
                       Plaintiff,

   v.                                             No. 18-01-RGA

   MICROSOFT CORPORATION,

                       Defendant.



   IPA TECHNOLOGIES, INC.,
                       Plaintiff,

   v.                                             No. 18-318-RGA

   GOOGLE LLC,

                       Defendant.



                                [PROPOSED] SCHEDULING ORDER

         This __ day of ______ , 2019, the Court having conducted an initial Rule 16(b)

  scheduling conference pursuant to Local Rule 16.1 (b), and the parties having determined after




                                                 1
Case 1:16-cv-01266-RGA-SRF Document 58 Filed 03/11/19 Page 2 of 11 PageID #: 9271



  discussion that the matter cannot be resolved at this juncture by settlement, voluntary mediation,

  or binding arbitration;

         IT IS ORDERED that:

         1. Rule 26(a)(1) Initial Disclosures. Unless otherwise agreed to by the parties, the parties

  shall make their initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1) within

  fourteen (14) days of the date of this Order.

         2. Joinder of Other Parties and Amendment of Pleadings. All motions to join other

  parties, and to amend or supplement the pleadings, shall be filed on or before August 16, 2019.

         3. Discovery.

                 a.         Initial Discovery in Patent Litigation. Paragraph 4 of the Default Standard

  is hereby modified as follows:

                            i. On or before April 12, 2019, Plaintiff shall provide the disclosures

                               required by Paragraph 4(a) of the Default Standard.

                            ii. On or before May 27, 2019, each Defendant shall produce the

                               documents required by Paragraph 4(b) of the Default Standard.

                         iii. On or before July 10, 2019, Plaintiff shall provide the disclosures

                               required by Paragraph 4(c) of the Default Standard.

                         iv. On or before August 23, 2019, each Defendant shall provide the

                               disclosures required by Paragraph 4(d) of the Default Standard.

                 b.         Discovery Cut Off. All discovery in this case shall be initiated so that it

  will be completed on or before October 2, 2020.

                 c.         Document Production. Document production shall be substantially

  complete by IPA’s Proposal: December 15, 2019.




                                                      2
Case 1:16-cv-01266-RGA-SRF Document 58 Filed 03/11/19 Page 3 of 11 PageID #: 9272



                  d.         Requests for Admission. A maximum of 50 requests for admission are

  permitted for each side other than for purposes of authenticating evidence, for which an

  unlimited number of requests for admission will be permitted. For clarity, IPA may serve 50

  RFAs on each of the Amazon Defendants, Microsoft, and Google. The parties agree to confer

  with a goal of working out an appropriate agreement/stipulation concerning document and other

  evidence authenticity prior to trial.

                  e.         Interrogatories. A maximum of 25 interrogatories, including contention

  interrogatories, are permitted for each side. Specifically, IPA may serve 10 common

  interrogatories on the Amazon Defendants, Microsoft and Google. IPA may also serve 15

  individual interrogatories on each of the Amazon Defendants, Microsoft and Google. The

  Amazon Defendants, Microsoft and Google may collectively serve 10 common interrogatories

  on IPA. The Amazon Defendants, Microsoft and Google may each serve 15 individual

  interrogatories on IPA.

                  f.         Depositions.

                        i.          Limitation on Hours for Fact Deposition Discovery. [IPA’s

  Proposal: IPA is limited to 70 hours of deposition for each of the Amazon Defendants,

  Microsoft, and Google. The Defendants are collectively limited to 70 hours of deposition of IPA.

  The Defendants shall coordinate depositions so that each individual witness is only deposed

  once. This includes depositions of inventors. IPA may take up to an additional forty (40) hours

  of non-expert depositions of non-party witnesses. Defendants may collectively take up to an

  additional forty (40) hours of non-expert depositions of non-party witnesses. Any party may

  move to modify these limitations for good cause shown.] [Defendants Proposal: IPA is limited to

  a maximum of 42 hours of deposition of each of 1) Amazon Defendants, 2) Microsoft, and 3)




                                                      3
Case 1:16-cv-01266-RGA-SRF Document 58 Filed 03/11/19 Page 4 of 11 PageID #: 9273



  Google. Defendants collectively are limited to a maximum of 77 hours of deposition of IPA. The

  Defendants shall coordinate depositions so that each individual fact witness is only deposed once

  to the extent practical. This includes depositions of inventors. IPA is limited to a maximum of an

  additional thirty-five (35) hours of non-expert depositions of non-party witnesses. Defendants

  collectively are limited to a maximum of an additional eighty-four (84) hours of non-expert

  depositions of non-party witnesses. Defendants shall be entitled to depose any inventor of the

  patents-in-suit for up to 10 hours, subject to the collective limit on time for deposition of non-

  expert witnesses. Any party may move to modify these limitations for good cause shown.].

                       ii.       Expert Depositions. The deposition of each expert who issues a

  report shall be limited to seven (7) hours of deposition per expert report. However, should any of

  Plaintiff’s experts issue an infringement, non-infringement, or damages report with respect to

  multiple defendants, those depositions shall be limited to two (2) hour of joint examination by

  Defendants with an additional five (5) hours for each individual defendant as to which the expert

  offers an opinion. For example, if an expert issues a report addressing the alleged infringement

  of [first defendant] and [second defendant], that witness would be subject to up to twelve (12)

  hours of deposition [2+5+5]. Unless otherwise agreed, the daily limit of seven (7) hours shall

  apply. If Plaintiff’s infringement expert also issues a validity report, Defendants may depose that

  expert for no more than seven (7) hours on the issue of validity.

                      iii.       Location of Depositions. Any party or representative (officer,

  director, or managing agent) of a party filing a civil action in this district court must ordinarily be

  required, upon request, to submit to a deposition at a place designated within this district.

  Exceptions to this general rule may be made by order of the Court or by agreement of the parties.




                                                    4
Case 1:16-cv-01266-RGA-SRF Document 58 Filed 03/11/19 Page 5 of 11 PageID #: 9274



  A defendant who becomes a counterclaimant, cross-claimant, or third-party plaintiff shall be

  considered as having filed an action in this Court for the purpose of this provision.

                 g.      Discovery Matters and Disputes Relating to Protective Orders. Should

  counsel find they are unable to resolve a discovery matter or a dispute relating to a protective

  order, the parties involved in the discovery matter or protective order dispute shall contact the

  Court's Case Manager to schedule an in-person conference/argument. Unless otherwise ordered,

  by no later than forty-eight hours prior to the conference/argument, the party seeking relief shall

  file with the Court a letter, not to exceed three pages, outlining the issues in dispute and its

  position on those issues. By no later than twenty-four hours prior to the conference/argument,

  any party opposing the application for relief may file a letter, not to exceed three pages, outlining

  that party's reasons for its opposition. Should any document(s) be filed under seal, a courtesy

  copy of the sealed document(s) must be provided to the Court within one hour of e-filing the

  document(s).

         If a discovery-related motion is filed without leave of the Court, it will be denied without

  prejudice to the moving party's right to bring the dispute to the Court through the discovery

  matters procedures set forth in this Order.

         4. Application to Court for Protective Order. Should counsel find it will be necessary to

  apply to the Court for a protective order specifying terms and conditions for the disclosure of

  confidential information, counsel should confer and attempt to reach an agreement on a proposed

  form of order and submit it to the Court within 30 days from the date of this Order. Should

  counsel be unable to reach an agreement on a proposed form of order, counsel must follow the

  provisions of Paragraph 3(g) above.

         Any proposed protective order must include the following paragraph:




                                                    5
Case 1:16-cv-01266-RGA-SRF Document 58 Filed 03/11/19 Page 6 of 11 PageID #: 9275



                 Other Proceedings. By entering this order and limiting the disclosure of
         information in this case, the Court does not intend to preclude another court from finding
         that information may be relevant and subject to disclosure in another case. Any person or
         party subject to this order who becomes subject to a motion to disclose another party's
         information designated as confidential pursuant to this order shall promptly notify that
         party of the motion so that the party may have an opportunity to appear and be heard on
         whether that information should be disclosed.

         5. Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to the

  Clerk an original and one copy of the papers. A redacted version of any sealed document shall be

  filed electronically within seven days of the filing of the sealed document.

         6. Courtesy Copies. The parties shall provide to the Court two courtesy copies of all

  briefs and one courtesy copy of any other document filed in support of any briefs (i.e.,

  appendices, exhibits, declarations, affidavits etc.). This provision also applies to papers filed

  under seal.

         7. Claim Construction Issue Identification. On or before December 6, 2019, the parties

  shall exchange a list of those claim term(s)/phrase(s) that they believe need construction and

  their proposed claim construction of those term(s)/phrase(s). This document will not be filed

  with the Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a

  Joint Claim Construction Chart to be filed no later than January 15, 2020. The Joint Claim

  Construction Chart, in Word or WordPerfect format, shall bee-mailed simultaneously with filing

  to rga_civil@ded.uscourts.gov. The parties' Joint Claim Construction Chart should identify for

  the Court the term(s)/phrase(s) of the claim(s) in issue, and should include each party's proposed

  construction of the disputed claim language with citation(s) only to the intrinsic evidence in

  support of their respective proposed constructions. A copy of the patent(s) in issue as well as

  those portions of the intrinsic record relied upon shall be submitted with this Joint Claim

  Construction Chart. In this joint submission, the parties shall not provide argument.




                                                    6
Case 1:16-cv-01266-RGA-SRF Document 58 Filed 03/11/19 Page 7 of 11 PageID #: 9276



         8. Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening brief,

  not to exceed 20 pages, on February 5, 2020. The Defendant shall serve, but not file, its

  answering brief, not to exceed 30 pages, on March 4, 2020. The Plaintiff shall serve, but not file,

  its reply brief, not to exceed 20 pages, on March 18, 2020. The Defendant shall serve, but not

  file, its sur-reply brief, not to exceed 10 pages, on April 1, 2020. No later than April 8, 2020, the

  parties shall file a Joint Claim Construction Brief. The parties shall copy and paste their unfiled

  briefs into one brief, with their positions on each claim term in sequential order, in substantially

  the form below.

                            JOINT CLAIM CONSTRUCTION BRIEF

  I. Agreed-upon Constructions

  II. Disputed Constructions

  A. [TERM 1]

         1. Plaintiff’s Opening Position

         2. Defendant’s Answering Position

         3. Plaintiff’s Reply Position

         4. Defendant’s Sur-Reply Position

  B. [TERM 2]

         1. Plaintiff’s Opening Position

         2. Defendant’s Answering Position

         3. Plaintiff’s Reply Position

         4. Defendant’s Sur-Reply Position




                                                    7
Case 1:16-cv-01266-RGA-SRF Document 58 Filed 03/11/19 Page 8 of 11 PageID #: 9277



  Etc. The parties need not include any general summaries of the law relating to claim

  construction. If there are any materials that would be submitted in an appendix, the parties shall

  submit them in a Joint Appendix.

         9. Hearing on Claim Construction. Beginning at ___ .m. on [Late April, 2020], the Court

  will hear argument on claim construction. Absent prior approval of the Court (which, if it is

  sought, must be done so by joint letter submission no later than the date on which answering

  claim construction briefs are due), the parties shall not present testimony at the argument, and the

  argument shall not exceed a total of three hours.

         10. Disclosure of Expert Testimony.

                 a. Expert Reports. For the party who has the initial burden of proof on the subject

         matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before

         November 6, 2020. The supplemental disclosure to contradict or rebut evidence on the

         same matter identified by another party is due on or before December 11, 2020. Reply

         expert reports from the party with the initial burden of proof are due on or before January

         22, 2021. No other expert reports will be permitted without either the consent of all

         parties or leave of the Court. Along with the submissions of the expert reports, the parties

         shall advise of the dates and times of their experts' availability for deposition.

         Depositions of experts shall be completed on or before February 26, 2021.

                 b. Objections to Expert Testimony. To the extent any objection to expert

         testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

         Pharm., Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it

         shall be made by motion no later than the deadline for dispositive motions set forth

         herein, unless otherwise ordered by the Court.




                                                      8
Case 1:16-cv-01266-RGA-SRF Document 58 Filed 03/11/19 Page 9 of 11 PageID #: 9278



         11. Case Dispositive Motions. All case dispositive motions, an opening brief, and

  affidavits, if any, in support of the motion, including Daubert, shall be served and filed on or

  before March 26, 2021. Oppositions to dispositive and Daubert motions shall be served and filed

  on or before April 23, 2021. Replies in support of dispositive and Daubert motions shall be

  served and filed on or before May 14, 2021. No case dispositive motion under Rule 56 may be

  filed more than ten days before the above date without leave of the Court.

         12. Applications by Motion. Except as otherwise specified herein, any application to the

  Court shall be by written motion. Any non-dispositive motion should contain the statement

  required by Local Rule 7 .1.1.

         13. Pretrial Conference. On [Early August, 2021], the Court will hold a Rule 16(e) final

  pretrial conference in Court with counsel beginning at ___ .m. The parties shall file a joint

  proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5 p.m. on the

  third business day before the date of the final pretrial conference. Unless otherwise ordered by

  the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the

  preparation of the proposed joint final pretrial order.

         14. Motions in Limine. Motions in limine shall not be separately filed. All in limine

  requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall

  be limited to three in limine requests, unless otherwise permitted by the Court. The in limine

  request and any response shall contain the authorities relied upon; each in limine request may be

  supported by a maximum of three pages of argument and may be opposed by a maximum of

  three pages of argument, and the party making the in limine request may add a maximum of one

  additional page in reply in support of its request. If more than one party is supporting or

  opposing an in limine request, such support or opposition shall be combined in a single three




                                                    9
Case 1:16-cv-01266-RGA-SRF Document 58 Filed 03/11/19 Page 10 of 11 PageID #: 9279



  page submission (and, if the moving party, a single one page reply). No separate briefing shall be

  submitted on in limine requests, unless otherwise permitted by the Court.

          15. Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is to be tried to

  a jury, pursuant to Local Rules 47.1(a)(2) and 51.1, the parties should file (i) proposed voir dire,

  (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms no

  later than 5 p.m. on the third business day before the date of the final pretrial conference. The

  parties shall submit simultaneously with filing each of the foregoing four documents in Word or

  WordPerfect format to rga_civil@ded.uscourts.gov.

          16. Trial. This matter is scheduled for a 7 day jury trial beginning at 9:30 a.m. on [late

  August 2021], with the subsequent trial days beginning at 9:30 a.m. until the case is submitted to

  the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial will be timed,

  as counsel will be allocated a total number of hours in which to present their respective cases. If

  more than one defendant remains at the time of trial, the Court will discuss the timing of

  subsequent trials for the remaining Defendants.

          17. ADR Process. This matter is referred to a magistrate judge to explore the possibility

  of alternative dispute resolution.

          18. Stipulations by the Parties. The parties have stipulated and agree to the following:

          a. The Parties agree to work together to coordinate depositions such that to the extent

  practical each individual witness is only deposed once. This coordination also extends to third-

  party witnesses, such as inventors of the patents-in-suit.

          b. The Parties agree that, when a Party issues a subpoena in this case, the issuing Party

  shall request that subpoenaed parties simultaneously produce materials to all Parties, and if,

  notwithstanding such request, the subpoenaed party does not produce the materials, the issuing




                                                    10
Case 1:16-cv-01266-RGA-SRF Document 58 Filed 03/11/19 Page 11 of 11 PageID #: 9280



  Party shall provide a copy of all materials to the other Parties within five business days of receipt

  of the materials from the subpoenaed party.




  IT IS SO ORDERED this _______ day of __________, 2019.




                                        _________________________________________
                                        Hon. Richard G. Andrews
                                        United States District Judge




                                                   11
